WILKINSON, Chief Judge,
concurring:
I agree that the grant of summary judgment must be reversed. It is also important to understand the gravity of what Virginia Commonwealth University did here. VCU implemented faculty pay raises in excess of $440,000 solely and explicitly on account of the recipients’ gender. Members of the opposite gender were completely excluded from the pay raises no matter how deserving they might be. And these measures were justified by a study that neglected to take into account the very factors of performance, productivity, and merit which had heretofore governed annual salary reviews.
It is not at all difficult to see how policies such as these threatén to poison the university environment. Once groups become convinced of their entitlement to race and gender-based salary increases, they will besiege university administrations with their demands for special treatment, thereby faction-alizing the university along the lines of race and gender. Non-beneficiaries will feel slighted, discriminated against on the basis of factors irrelevant to their performance or character. In the end, the university will *678resemble more an embattled federation of race and gender-based interest groups than an institution dedicated to the unifying spirit of free and open inquiry.
My fíne colleagues in dissent contend that a class-based pay raise of this sort is justified because of past discrimination. I do not doubt that much time and money is being spent for regression analyses and disparity studies that purport to justify present race and gender-based preferences. The flawed regression analysis here, however, does not identify past discrimination with anything like the precision necessary to justify measures as drastic as single race or single sex pay raises and promotions. What the regression analysis does do is set society upon a cycle of reparations and recriminations in which individuals are disadvantaged for no other reason than their membership in a disfavored race or gender.
The recognition of this dangerous path is nothing new. Exactly one hundred years ago, Justice John Marshall Harlan realized that “[o]ur Constitution is color-blind, and neither knows nor tolerates classes among citizens,” and that the “arbitrary separation of citizens” has “no other result than to render permanent peace impossible, and to keep alive a conflict of races, the continuance of which must do harm to all concerned.” Plessy v. Ferguson, 163 U.S. 537, 559, 561-62, 16 S.Ct. 1138, 1139, 1147-48, 41 L.Ed. 256 (1896) (Harlan, J., dissenting). Despite the lesson of Plessy, we find ourselves again at the crossroads of 1896, anxious to create castes of citizens based on inconsequential characteristics.
Ideas — like our Constitution, itself a collection of ideas — transcend the boundaries of race and gender. It is therefore the height of irony that universities, which perform the essential role of incubating ideas, would choose to evaluate their faculties not on the basis of their thought or on their ability to impart that thought to students, but rather on an irrelevant characteristic such as race or sex. And what lesson does such a policy teach a university’s young students: that one’s race or gender matters more than one’s scholarly research or classroom reputation?
Class-based raises and promotions will predictably spawn, as they have here, litigation by representatives of excluded faculty groups. They will stoke animosities among friends and resentment among colleagues and they will postpone the day when empathy among the races and understanding between the sexes is achieved. They will also diminish the genuine intellectual accomplishments of individual members of the VCU faculty, for which recognition should come irrespective of one’s gender or one’s race. In short, public actions such as those in this case should be subject to heightened constitutional scrutiny. See, e.g., Adarand Constructors, Inc. v. Pena, — U.S. -, 115 S.Ct. 2097, 132 L.Ed.2d 158 (1995); City of Richmond v. J.A. Croson Co., 488 U.S. 469, 109 S.Ct. 706, 102 L.Ed.2d 854 (1989). The search for knowledge is too important to sacrifice to the spirit of separatism, which this lawsuit so poignantly lays bare.
RUSSELL and WIDENER, JJ., join in this opinion.